DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/22/22.  These drawings are acceptable.

Specification
Acknowledgement is made of applicant’s amendment to the specification.  The objection to the specification is withdrawn in view of applicant’s amendment to the specification. 

Response to Arguments
The objection to claims 1 and 40 is withdrawn in view of applicant’s amendment to the claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closet prior art includes: Thyne (US20150096757 herein after “Thyne”).  
Thyne teaches a modified flotation test [0052]-[0060] wherein The first step is to establish a baseline condition by using reservoir oil, synthetic brine to mimic reservoir brine and reservoir rock.  Step 1--Crush and grind reservoir rock sample to fine powder. Prepare 0.2 gm aliquot for testing. [Note that amounts can be scaled to accommodate available material.]  Step 2--Age rock sample in 10 ml* of synthetic reservoir brine for 2 days at reservoir temperature.  Step 3--Decant brine and add 2-3 ml of reservoir oil to rock sample and age at reservoir temperature for 2 days. Agitate sample every 12 hours to ensure oil fully contacts rock powder.  Step 4--Add 10 ml synthetic brine to oil-rock mixture and stir. [Note that amounts can be scaled to accommodate available material.]  Step 5--Allow mixture to settle for 24 hours at reservoir temperature.  Step 6--Decant and separate floating rock powder from settled rock powder.  Step 7--Dry and weight rock powders from both settled and floating portions.  Repeat steps 1-7 substituting the modified brine in step 4 and compare with baseline.  
	This is consistent with applicant-cited Sohal et al. (NPL document 24 in IDS dated 6/14/19) wherein a flotation test is conducted, section 2.5, wherein a sample of rock is aged for a couple of hours then decanted into another test tube.  The brine is collected and preserved for pH measurements after the aging. 
	Applicant-cited Erzuah et al. (NPL document 15, page 4) teaches a flotation test procedure wherein a mineral-brine mixture was aged for 48 hours, the brine was separated from the mineral-brine mixture in order to measure the pH after aging. 
	Applicant-cited Mwangi et al. (NPL document 21) teaches a flotation test procedure wherein ground rock is added to brine and ages for 48 hours. After the aging, pH of the brine is measured. 
	The prior art does not teach, suggest, or make obvious controlling the contents of the test vessel to specifically achieve an experimental pH in the test vessel corresponding to the oil reservoir of interest.  This achieves conditions close to reservoir conditions as the in-situ reservoir pH may affect the wettability in view of the interaction between the polar portion of the oil and the charged mineral surfaces in the reservoir.  There is no reasonable teaching, suggestion, or motivation for a person having ordinary skill in the art to use the modified flotation test as is it routinely practiced and control a chemistry of contents of the test vessel to achieve an experimental pH value in the test vessel corresponding to conditions of the oil reservoir of interest and allow contents of the test vessel after the adding step to reside for at least a first residence time period while maintaining the experimental pH value in the test vessel corresponding to the oil reservoir of interest based on control of the chemistry of the contents of the test vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        4/27/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861